NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
 
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted June 4, 2014*
                                   Decided June 4, 2014

                                           Before

                            RICHARD A. POSNER, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 14‐1162

GREGG MOORE,                             Appeal from the United States District Court for
    Plaintiff‐Appellant,                 the Northern District of Illinois, Eastern
                                         Division.
       v.
                                         No. 12 C 4992
MARIA ROSE BLAIR, et al.,
    Defendants‐Appellees.                Harry D. Leinenweber,
                                         Judge.

                                         O R D E R

      Gregg Moore, who apparently is a recently naturalized citizen from Nigeria,
appeals the dismissal of his civil‐rights suit for lack of subject‐matter jurisdiction. We
dismiss the appeal for failure to file an adequate brief.


       *
         The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and record, we have
concluded that the case is appropriate for summary disposition. Thus, the appeal is
submitted on the brief and record. See FED. R. APP. P. 34(a)(2)(C).
No. 14‐1162                                                                         Page 2

       The background facts of this suit are murky. As best we can tell from the brief
and record, Moore filed a petition for United States citizenship that was denied in 2009.
He responded by initiating a civil‐rights lawsuit in late 2011 that vaguely challenged the
denial of his petition and two Illinois convictions (one in 2005 for battery and another in
2011 for resisting a police officer). Whatever problems Moore faced in his citizenship
petition apparently were resolved (the record includes a letter from U.S. Citizenship
and Immigration Services inviting him to attend a naturalization ceremony in
November 2013), and Moore amended his form complaint, asking the district court to
vacate his criminal convictions and backdate his citizenship to 2009. The court held a
hearing and then dismissed the suit for want of jurisdiction, citing “the reasons stated in
open court” and the Rooker‐Feldman doctrine. See Dist. of Columbia Court of Appeals v.
Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).

       On appeal, Moore maintains that his state‐court convictions should be vacated
and his citizenship backdated, but he fails to specify any error on the district court’s
part and neglects even to provide a transcript of the hearing in which the court
explained its decision. We give pro se appellants leeway and do our best to discern the
legal basis for their arguments, but an appellant must articulate some ground for
challenging the judgment. See FED. R. CIV. P. 28(a)(8); Anderson v. Hardman, 241 F.3d 544,
545–46 (7th Cir. 2001). Moore’s failure to do so means that we have nothing to review. 

                                                                              DISMISSED.